DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 10/20/22. As directed by the amendment: claims 2 and 24 have been amended, claims 6, 10 and 12 have been canceled, and no new claims have been added. Thus, claims 1-5, 7-9, 11 and 13-33 are presently pending in the application. Claims 1 and 3-5 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7-9, 11, 13-18, 20-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt et al. (2,023,267) in view of Okamura (2016/0331930).
Regarding claim 2, de Saint Rapt discloses a receptacle device for a mask, the receptacle device comprising: a valve (structure in fig. 4); a body portion (“e” in figure 5, which surrounds the valve in use, see fig 6, and extends through 2, 3 and inner and outer layers of “g” and receives “f”) surrounding the valve; and an anchor portion 2; and wherein the valve is configured to receive a drinking, feeding or inhalation instrument therethrough (i, j, v, t and u, Page 2, Col. 1, lines 10-16), but is silent regarding that the valve is concave prior to receiving the drinking, feeding or inhalation instrument therethrough. However, in fig. 2 Okamura teaches a slit valve 40 that is concave prior to receiving instrument 100 due to protrusion section 54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Saint Rapt’s section shown floating between f and e in fig. 8 with protrusion sections that create a concave valve, as taught by Okamura, for the purpose of providing a guide for the instrument ([0076] Okamura).
Regarding claim 7, the modified de Saint Rapt discloses that the body portion is moveable between a first position and a second position relative to the anchor portion (since anchor portion 2 is a washer that is placed over the body portion, which is also able to be removed when nut 3 is threadingly removed, Page 1, Col. 2, ll. 41-46 de Saint Rapt).
Regarding claim 8, the modified de Saint Rapt discloses that the body portion and the anchor portion are integrally formed (once the washer 2 is placed on the body portion, they are considered integrally formed that they form a “complete unit,” de Saint Rapt).
Regarding claim 9, the modified de Saint Rapt discloses that the channel is a groove (groove between anchor portion 2 and the portion of the body portion in contact with the outer layer of g, de Saint Rapt).
Regarding claim 11, the modified de Saint Rapt discloses that the valve is a self-sealing valve (Page 1, Col. 2, ll. 51-53 de Saint Rapt).
Regarding claim 13, the modified de Saint Rapt discloses that the valve is flexibly suspended from the body portion (see fig. 6 where the valve extends from the body portion and flexes when the tube is inserted, de Saint Rapt).
Regarding claim 14, the modified de Saint Rapt discloses that at least one of the body portion and anchor portion comprises gripping ridges or gripping notches (the body portion is threaded and therefore had gripping ridges and gripping notches, see fig. 5, de Saint Rapt).
Regarding claim 15, the modified de Saint Rapt discloses that the valve comprises a slit pattern (Fig. 2 and 3, de Saint Rapt).
Regarding claim 16, the modified de Saint Rapt discloses that the slit pattern is configured to conform to the shape of a drinking, feeding or inhalation instrument when inserted through the valve (Fig. 6, Page 1, Col. 2, ll. 51-53, de Saint Rapt)
Regarding claim 17, the modified de Saint Rapt discloses that the anchor portion comprises a surface for a user's lips to brace against when inserting a drinking, feeding or inhalation instrument through the valve (the user’s lips are able to brace against the periphery of the anchor portion 2, de Saint Rapt).
Regarding claim 18, the modified de Saint Rapt discloses that a securing portion (outer layer of g, de Saint Rapt) that is configured to engage the body portion (Fig 5, de Saint Rapt); wherein the anchor portion and the body portion define a channel therebetween (space between the anchor portion 2 and the portion of the body portion that is in contact with the outer layer of g, de Saint Rapt), and the channel is configured to releasably engage the securing portion (due to the threaded connection between the body portion and nut 3, de Saint Rapt).
Regarding claim 20, the modified de Saint Rapt discloses a guide portion (f, de Saint Rapt).
Regarding claim 21, the modified de Saint Rapt discloses that the guide portion comprises a base (portion of f furthest from user’s face in use, fig. 5, de Saint Rapt) and a wall (portion of f closest to user’s face in use, fig. 5, de Saint Rapt), and wherein the wall tapers towards the base (Fig. 5, de Saint Rapt).
Regarding claim 22, the modified de Saint Rapt discloses the mask (inner layer of g, de Saint Rapt) is trapped within the channel to generate a substantially hermetic seal (Fig. 5, de Saint Rapt is concerned with gas tightness throughout their disclosure and therefore there would be seal created between the mask, anchor portion and body portion, Page 1, Col. 1, ll. 50).
Regarding claim 23, the modified de Saint Rapt discloses that the body portion is configured to protrude through a hole in the mask (Fig. 5, de Saint Rapt).
Regarding claim 24, the modified de Saint Rapt discloses that the body portion is configured to protrude through a hole in the securing portion (Fig. 5, de Saint Rapt).
Regarding claim 25, the modified de Saint Rapt discloses that at least one of the body portion and anchor portion is configured to engage the mask by mechanical fastening (the body portion and anchor portion engage the mask by mechanical fastening with a threaded connection between the body portion and nut 3, de Saint Rapt).
Regarding claim 26, the modified de Saint Rapt discloses that the anchor portion and the body portion define a channel therebetween (space between the anchor portion 2 and the portion of the body portion that is in contact with the outer layer of g, de Saint Rapt), and the channel is configured to releasably engage the mask (the inner layer of g is releasably within the channel due to the threaded connection with nut 3, de Saint Rapt).
Regarding claim 27, the modified de Saint Rapt discloses that movement towards the first position causes generation of a substantially hermetic seal between the anchor portion and the body portion (Fig. 5, de Saint Rapt is concerned with gas tightness throughout their disclosure and therefore there would be seal created between the mask, anchor portion and body portion in the first position shown in figures 5 and 6, Page 1, Col. 1, ll. 50, de Saint Rapt), and movement towards the second position causes breaking of the substantially hermetic seal between the anchor portion and the body portion (the second position being when the anchor portion is moved away from mask g, which creates a break in the seal with the body portion and mask, de Saint Rapt).
Regarding claim 28, the modified de Saint Rapt discloses that the self-sealing valve is configured to generate a hermetic seal (Col. 2, ll. 50-53, de Saint Rapt).
Regarding claim 31, the modified de Saint Rapt discloses that the body portion and anchor portion are separate components (anchor portion 2 is separate from body portion e as described in rejection of claim 2, see fig. 5, de Saint Rapt).
Regarding claim 32, the modified de Saint Rapt discloses that the valve is hemispherical (in use, see fig. 6, de Saint Rapt).
Regarding claim 33, the modified de Saint Rapt discloses that wherein the anchor portion is configured to be substantially flush with an inner surface of the mask (anchor portion 2 is flush with inner surface of mask, which is the inner layer of g, see fig. 5, de Saint Rapt)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt and Okamura, as applied to claim 18 above, in further view of Fu (2010/0199996).
Regarding claim 19, the modified de Saint Rapt is silent regarding that the securing portion comprises gripping ridges or gripping notches. However, in fig. 4 Fu teaches an outer surface of a mask with gripping ridges 17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified de Saint Rapt’s securing portion (outer layer of g) with the addition of gripping ridges, as taught by Fu, for the purpose of allowing the user to easily grip the mask and avoid gripping any portions of the mask that should be not contaminated with a user’s fingers ([0015]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt and Okamura, as applied to claim 15 above, in further view of Hosac (10,980,296).
Regarding claim 29, de Saint Rapt is silent regarding that the slit pattern generates valve petals. However, in fig. 4 Hosac discloses a slit pattern that generates valve petals (Col. 6, ll. 3-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified de Saint Rapt’s slit pattern with a cross-slit, as taught by Hosac, for the purpose of providing an alternate slit pattern having the predictable results of providing a seal for insertion of a tube.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt and Okamura, as applied to claim 18 above, in further view of Kirschner (2009/0114228).
Regarding claim 30, the modified de Saint Rapt is silent regarding that the securing portion is configured to engage the mask by at least one of plastic joining, adhesive bonding, welding, mechanical fastening, stitching, and magnetic elements. However, Kirschner teaches that mask layers are secured together by adhesive bonding [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified de Saint Rapt’s mask layers (inner and outer layers of g which are the mask and securing portion, respectively) with the addition of adhesive bonding, as taught by Kirschner, for the purpose of providing an alternate connection having the predictable results of providing a connection between the mask and securing layer.

Response to Arguments
Applicant’s arguments with respect to claim 2 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785